DETAILED ACTION
	The current Office Action is in response to the papers submitted 11/26/2019.  Claims 1 – 11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 - 6 are objected to because of the following informalities:
The wording of claim 5 appears to be odd to the Examiner.  It is suggested to amend the claim along the lines of “…replaced with a unit address including the request address of the read request that is received decreases as a ratio of the number of entries in the cache tag relative to the number of the plurality of entries on the address table decreases.”
The wording of claim 6 appears to be off to the Examiner.  It is suggested to amend the claim along the lines of “…a unit address including the request address of the read request that is received decreases as a number of the plurality of arithmetic circuits increases.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 10 - 11 disclose when a speculative read is issued not acquire read data when receiving both a miss flag and the read data.  The specification discloses in multiple location when the miss flag is acquired the read data is also acquired when a speculative read is issued.  This fails certain tests of the In Re Wands, 
(A)	Breadth Of The Claims:
	The claims disclose a process where data is not received when the receiving the data.  If the data is received then the data cannot be not received at the same time.  Receiving data and not receiving data are mutually exclusive process that cannot be true at the same time for the same data.  
(C)	The State Of The Prior Art:
	The prior art teaches when there is a miss the requested read data can be read from another memory location in the system compared to the original read location.  The prior art though would still acquire the data when receiving the read data, it is just read from a different location then the system originally tried to read from when there is a miss.  The prior art not acquiring data would indicate the read data is not received.
(D)	The Level Of One Of Ordinary Skill:
	One of ordinary skill would not understand how read data is not acquired when the read data is received.  Receiving the read data indicates the read data is acquired somewhere.  
(E)	The Level Of Predictability In The Art:
	It would not predicted in the art to be able to not acquire read data when the read data is received.  Receiving data indicates the read data is acquired by the device that is receiving the read data.
(F)	The Amount Of Direction Provided By The Inventor:
	There is a lack of direction provided in the specification to indicate how received data is not acquired as indicated in the claim.  The specification mentions in multiple locations in a speculative read process data that is requested to be read is received.  The receiving of the data shows the read data was acquired.
(G)	The Existence Of Working Examples:
	There is a lack of examples in the art where data is considered received but at the same time is not acquired.  To acquire data is to receive the data.  
(H)	The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure:
	Due to the reasons listed above it would take an undo amount of experimentation to not acquire data that is also received.  Acquiring and receiving are synonyms for each other.  If something is received then it is also acquired.  
All remaining claims are rejected for being dependent on a rejected base claims. 

Claims 1 - 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 – 11 recite the limitation of not acquiring read data when receiving a miss flag and the read data.  If the read data is received that shows the read data is acquired.  Receiving and acquiring are synonyms for each meaning the same thing.  If the read data is not acquired that would indicate the read data is also not received.  There is no explanation in the original specification to explain how the same read data cannot be acquired while it is also received.  
All remaining claims are rejected for being dependent on a rejected base claims.

Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 – 11 recite the limitation of not acquiring read data when receiving the read data.  As indicated above there is no support to indicate how data can be received and not acquired at the same time since receiving and acquiring are synonyms for each other having the same meaning.  For this reason the scope of the claims is indefinite since it is unclear if the read data is acquired or not and if it is received or not.  
Claim 2 recites that the replacing of the address in the address table is performed at a lower frequency then the frequency with which the second case occurs.  Claim 2 is dependent on claim 1 which discloses the second case in lines 17 – 21.  The second case involves the replacing of the address in the address table as defined in the claim 1.  The second case itself includes the replacing of the address in the table.  Each time a second case occurs the replacing happens according to claim 1.  This then shows the replacing and the second case have the same frequency since the replacing happens when the second case occurs.
Claim 7 recites the limitation of replacing the address in the table with a request address in a read request received in sequence.  It is unclear what the “in sequence” limitation is with respect to.  There is no indication what the request address or the read request is compared against to know if it is or is not in sequence with the item it is compared against.  
All remaining claims are rejected for being dependent on a rejected base claim.  

Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1 and 10 - 11 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification filed 11/26/2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated in multiple paragraphs such as 0042, 0052, 0056, 0058, and 0060 that when a speculative read is issued data is received and acquired when there is a miss flag received.  Sometimes the data received is dummy data and/or the data received is received from a memory location different then where the read request was first issued, and this statement indicates that the invention is different from what is defined in the claim(s) because the claims recite then the speculative read is issued the read data is not acquired when the miss flag and read data is received.  
This somehow indicates the read data is received while at the same time not acquired.  The specification makes it clear that when there is a speculative read request the requested data is received and acquired when there is a miss.  The system receives an indication of the miss in the form of a miss flag causing the requested data to be read from another memory location.  The requested data is still received/acquired, just from a different location then originally desired.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arimilli et al. (Pub. No.: US 2003/0097531) discloses whenever the local processor encounters a read request in its instruction stream, the local processor first issues the read to its local cache, and the coherency state of the cache line with a matching address is checked. If the coherency state is Z2, then the local processor is provided with the data in the cache line (even though it is only "super-coherent"). If the coherency state is I or Z1, then the processor goes out to the system bus or lower level cache for the data. However, no retries are issued from the snooper who has the lock when the coherency state of the requesting processor is in the Z1 state (although retries due to standard operating contentions are provided). Of course, as with normal processor-cache operation, a read request is also issued to the system bus whenever the processor's cache does not contain the cache line (i.e., a cache miss occurs).
Chrysos (Pub. No.: US 2006/0143406) discloses determining if a request address is owned by the requesting agent, receiving the requested data from an agent that currently holds the requested data, and updating the mapping to indicate where data is when it is transferred in the system.
Gurumurthi et al. (Pub. No.: US 2006/0156155) discloses cache coherency using MESI along with other bits indicating other cache lines that may contain another copy of a given cache line.
Pentkovski et al. (Pub. No.: US 2004/0039880) discloses A method and apparatus for shared cache coherency for a chip multiprocessor or a multiprocessor system. In one embodiment, a multicore processor includes a plurality of processor cores, each having a private cache, and a shared cache. An internal snoop bus is coupled to each private cache and the shared cache to communicate data from each private cache to other private caches and the shared cache. In another embodiment, an apparatus includes a plurality of processor cores and a plurality of caches. One of the plurality of caches maintains cache lines in two different modified states. The first modified state indicates a most recent copy of a modified cache line, and the second modified state indicates a stale copy of the modified cache line.
Richardson et al. (Pat 6,249,851) discloses a processing unit generates a read request and sends it to a cache. If data for the read request is not in the cache, the cache forwards the request to a bus interface unit. If the forwarded request does not fall within the address range of any bus read transaction stored in the bus interface unit, the bus interface unit stores a new bus read transaction corresponding to the forwarded request and sends an identifier for the new transaction to the processing unit. In one preferred embodiment, if the forwarded request falls within the address range of one of the bus read transactions stored in the bus interface unit, the bus interface unit discards the forwarded request and sends an identifier for the one transaction to the processing unit. Additionally, a method of processing read requests is provided. A read request is stored in a buffer and sent to a cache. The request is selectively forwarded to a transaction processing unit, and, if the forwarded request does not fall within the address range of any bus read transaction stored in the transaction processing unit, a new bus read transaction is stored in the transaction processing unit and an identifier for the new transaction is sent to the buffer.
Yanai et al. (Pat 5,742,792) discloses sending a request for read to a volatile memory and if the requested data is not present in the volatile memory sending the request to nonvolatile memory, reading the requested data from the nonvolatile memory, sending the data from the nonvolatile memory to the requesting host and the volatile memory, and updating mapping information to indicate where data is located in the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136